Title: To James Madison from Augustus Johnson, 31 August 1816
From: Johnson, Augustus
To: Madison, James


        
          Common Gaol. St Albans August 31. 1816
        
        The Petition of Augustus Johnson of St. Albans in the District of Vermont. Respectfully Sheweth.
        That by the consideration and judgment of the District Court holden at Windsor within and for said District on the 26 day of May AD 1816. The United States recovered a Judgment against your petitioner for retailing spirits without licence, for the sum of one hundred and sixty eight dollars debt and for the sum of fifty seven dollars and sixty eight cents costs of suit, on which Judgment execution issued against the body of your petitioner, dated June 10th. AD 1816. That pursuant to said execution, the Marshal of said District on the 26 day of July AD 1816 committed your petitioner to the common Gaol in St Albans aforesaid where he still remains. That your petitioner is brought into his present unfortunate situation by his retailing rum by small quantity on a public day, having previous to said day tendered the money for a licence to retail spirits on said day to the collector of the revenue of the collection district in which your petitioner then and still resides, which he verily believed at the time would be a sufficient justification for him.
        Your petitioner further shews, that he has a wife and eight small children, who depend solely on his exertions and industry for their maintenance and support; and what is still peculiarly mortifying, is his total inability to pay any part of said debt and costs, and not able to support his wife and family in his present situation, nor even to support himself in his confinement only by the assistance of his friends.
        In this distressed and unhappy condition, he with confidence appeals to the clemency of the President for relief in his unfortunate situation, and prays his offence against the United States may be pardoned, and said debt and costs wholly remitted. And your Petitioner as in duty bound will ever pray.
        
          Augustus Johnson
        
      